                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION
                                 No. 5:03-MJ-00172

 United States of America,

 v.
                                                                     Order
 Emelanio Sandoval Rojas,

                       Defendant.



       This matter comes before the court on the Government’s motion to dismiss the criminal

complaint against the Defendant, Emelanio Sandoval Rojas, and recall the arrest warrant pursuant

to Rule 48(a). For good cause shown, the motion (D.E. 3) is granted. The arrest warrant issued

on April 15, 2003 is recalled. The criminal complaint is dismissed without prejudice.



       December20,
Dated: December 20,2019.
                    2019

                                             ______________________________________
                                             R OBERT T. NUMBERS, II
                                             Robert
                                             U NITEDT. Numbers,
                                                     STATES      II
                                                            MAGISTRATE    JUDGE
                                             United States Magistrate Judge
